DETAILED ACTION
This Office Action is in response to the communication filed on 09/30/2020.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Gregory Howison (Reg. No. 30,646) on 02/11/2022.
The application has been amended as follows:
1. (Currently Amended) An apparatus for securing communications between a device and the apparatus, the apparatus comprising:
a user interface;
, each of the datasets having a plurality of data bits and an inherent entropy;
a transceiver configured to communicate with a host system via a first communications channel, and to communicate with the device via a wireless channel established using a proximity-based protocol; and
a hardware processor configured to:
receive a first input via the user interface, the first input indicating a selection of one of the datasets by a user,
receive a second input via the user interface, the second input comprising a user personal identification number (PIN) selected by the user,
access a host factor of a plurality of host factors that are generated by the host system for the user-selected dataset and the user PIN, the host factor being received via the transceiver from the host system,
select a subset of data bits within the user-selected dataset using a predetermined harvest process having deterministic dependence onand the host factor, wherein the subset of data bits and the host factor is unique to the secret key,

store the secret key in the memory,
receive, from the device over a second communication channel, an encrypted communication,
determine, using the stored secret key, whether the encrypted communication is encrypted using the secret key, and
decrypt, using the stored secret key, the encrypted communication based on determining that the encrypted communication is encrypted using the secret key.
9. (Currently Amended) The apparatus of Claim 1, wherein the processor is configured to:
access a particular plurality of host factors received via the transceiver from the host system; and
select a different subset of data bits within the user-selected dataset for each of the particular plurality of host factors received via the transceiver using the predetermined harvest process, such that a different secret key is defined for each of the particular plurality of host factors received via the transceiver.

accessing by a user of the user device a known, fixed and unchanging dataset having a plurality of data bits and an inherent entropy;
selecting by the user a user personal identification number (PIN);
accessing a host factor of a plurality of host factors that are generated by a host system for the dataset and the user PIN, the host factor is sent to the user device by the host system;
5defining a predetermined key length for a private key;
harvesting a subset of the data bits of the dataset at the predetermined key length from the dataset, the step of harvesting including [[the]] steps of:
accessing a predetermined harvest process having deterministic dependence on the user PIN and the host factor, and
52AMRT60-35019PATENTapplying the predetermined harvest process to the dataset to distill the 10dataset down to the predetermined key length to define the private key, wherein the private key can only be recreated with knowledge of the dataset and the predetermined harvesting process and the host factor is unique to the private key;
storing the private key to the user device;

15providing an encryption engine on the target device;
providing a proximity-based communication link between the user device and the target device;
transmitting the private key to the target device via the proximity-based communication link; and
20storing the transmitted private key in the memory on the target device;
wherein the encryption engine is operable to encrypt communications from the target device with the stored private key and decrypt received communications with the stored private key.
13. (Currently Amended) The method of Claim 11, further comprising acquiring, by the user, the user PIN, the user PIN having a plurality of digits associated therewith, wherein:
the predetermined harvest process is parameterized by a value of at least one of the digits of the user PIN, and
an operation of the predetermined harvest process is different for each value of the at least one of the digits of the user PIN.
Allowable Subject Matter
Claims 1-20 are allowed.
Prior arts found:
Prior art US 2019/0312854 discloses a process of hiding a key or data inside of random noise to protect the privacy of the key or data, when the data or key generation and random noise have the same probability distributions, and the key size is fixed, the security of the hiding can be made arbitrarily close to perfect secrecy, by increasing the noise size, symmetric cryptography encrypts the data before the encrypted data is hidden in random noise, which substantially amplifies the computational complexity.
Prior art US 2018/0241556 discloses a method for encryption and key management. The method includes encrypting each file on a computing device with a unique file encryption key, encrypting each unique file encryption key with a corresponding class encryption key, and encrypting each class encryption key with an additional encryption key. The method further includes encrypting each credential on a computing device with a unique credential encryption key, encrypting each unique credential encryption key with a corresponding credential class encryption key, and encrypting each class encryption key with an additional encryption key. Additionally, a method of generating a cryptographic key based on a user-entered password and a device-specific identifier secret utilizing an encryption algorithm is disclosed.

Prior art US 2020/0106606 discloses a post-quantum asymmetric key generation method and system, a processing unit generates, based on a prime and an arithmetic function or a classical string, a prime vector which has an infinite number of components; generates a prime array based on the prime vector; generates an associated matrix based on the prime array; obtains, based on the associated matrix and a first reference prime, a first reference inverse prime array that serves as a private key; and obtains a public key that is paired with the private key based on a second reference inverse prime array. The second reference inverse prime array is obtained based on the associated matrix, the first reference prime, a second reference prime, and a randomization array. 
Prior art US 9,049,010 discloses an encryption device with logon access controlled by an encryption key, with an on board cryptographic processor for reconstituting the encryption key from a plurality of secrets generated by a secret 
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "receive a first input via the user interface, the first input indicating a selection of one of the datasets by a user, receive a second input via the user interface, the second input comprising a user personal identification number (PIN) selected by the user, access a host factor of a plurality of host factors that are generated by the host system for the user-selected dataset and the user PIN, the host factor being received via the transceiver from the host system, select a subset of data bits within the user-selected dataset using a predetermined harvest process having deterministic dependence on the user PIN and the host factor, wherein the subset of data bits define a secret key having a predetermined key length and the host factor is unique to the secret key" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 11: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of 
Regarding dependent claims: Dependent claims are also allowed for incorporating the allowable feature recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/AMIE C. LIN/           Primary Examiner, Art Unit 2436